UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. ED CV 19-2150 MWF (MRW) Date January 31, 2020
Title Morris v. Hemet PD
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. Plaintiff Morris is ordered to show cause why this action should not be

dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41.

2. Plaintiff Morris filed the civil rights action in late 2019. After it was
transferred to the correct federal district in Los Angeles, the complaint was screened. The
Court denied in forma pauperis status and dismissed the action with leave to amend.
(Docket # 12.) In its dismissal order, the Court noted the obvious Heck and time-bar
defects with Plaintiffs putative claims.

3. The Court issued an order in November 2019 that gave Plaintiff until the end
of December to file an amended complaint in the action. (Docket # 13.) Plaintiff failed file
a proposed amended complaint by that deadline.

4. Therefore, Plaintiff is ORDERED to show cause why the action should not be
dismissed. To avoid dismissal Plaintiff will submit his proposed amended complaint plus
an explanation as to why he failed to comply with the Court’s earlier orders. Failure to do
so may lead the Court to conclude that Petitioner has no interest in prosecuting this action
further. Plaintiffs submissions will be due by February 26.

Failure to comply with this order will result in a recommendation that the
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied

Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
